NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-35877

                Plaintiff-Appellee,             D.C. Nos.    6:16-cv-01726-AA
                                                             6:05-cr-60072-AA-1
 v.

CASEY DALE MAYER,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Casey Dale Mayer appeals pro se from the district court’s order denying his

28 U.S.C. § 2255 motion as moot. We have jurisdiction under 28 U.S.C. § 2253.

Reviewing de novo, see United States v. Reves, 774 F.3d 562, 564 (9th Cir. 2014),

we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mayer’s section 2255 motion challenged the sentence imposed upon

resentencing for his guilty-plea conviction for being a felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). Because Mayer

has fully served his custodial sentence and is no longer subject to a term of

supervised release, the district court properly concluded that his section 2255

motion is moot. See Spencer v. Kemna, 523 U.S. 1, 7-8 (1998); United States v.

Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999). Contrary to his contention, Mayer

has not shown that any exception to the mootness doctrine applies. See Spencer,

523 U.S. at 8; United States v. King, 891 F.3d 868, 870 (9th Cir. 2018) (where

collateral consequences not presumed, petitioner has burden to show he faces

them).

      We treat Mayer’s additional argument as a motion to expand the certificate

of appealability and deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood,

195 F.3d 1098, 1104-05 (9th Cir. 1999).

      In light of this disposition, we do not reach the government’s additional

arguments.

      AFFIRMED.




                                          2                                     17-35877